Citation Nr: 0607546	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including depression, paranoid 
schizophrenia and post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1970. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a VA Form 9 received at the RO in June 2002, the veteran 
requested a Board hearing in Washington D.C.  By letter dated 
in October 2005, the RO acknowledged the veteran's request 
and informed the veteran of the date of the scheduled 
hearing.  On that date, however, the veteran failed to 
appear.  In light of this fact and because the veteran did 
not file a timely motion for postponement of the hearing, the 
Board deems the veteran's June 2002 request for a Board 
hearing withdrawn.    

In November 2005, for good cause shown, the Board granted the 
veteran's motion to advance this case on the Board's docket 
pursuant to the authority of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

Below, the Board reopens the claim of entitlement to service 
connection for PTSD and REMANDS that claim as well as the 
claim of entitlement to TDIU to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim to reopen a claim of entitlement to 
service connection for a psychiatric disorder, including 
depression, paranoid schizophrenia and PTSD.  

2.  The Board denied the veteran entitlement to service 
connection for a psychiatric disorder, including depression 
and paranoid schizophrenia, in a decision dated in January 
2001.

3.  The Board notified the veteran of the January 2001 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision or seek 
reconsideration thereof.

4.  The evidence received since January 2001 was not 
previously submitted to agency decisionmakers and is not 
cumulative and redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  

5.  The Board denied the veteran entitlement to service 
connection for PTSD in a decision dated in March 1986.

6.  The Board notified the veteran of the March 1986 decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal the decision or seek 
reconsideration thereof.

7.  The evidence received since March 1986 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant, bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The January 2001 decision, in which the Board denied 
entitlement to service connection for a psychiatric disorder, 
including depression and paranoid schizophrenia, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

3.  The March 1986 decision, in which the Board denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C. § 4005(b) (1982); 38 C.F.R. 
§ 19.104 (1985).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claim to reopen does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in December 2001, before deciding the veteran's 
claim to reopen in a rating decision dated February 2002.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the December 2001 notice letter, the RO acknowledged the 
veteran's claim to reopen, informed him of the evidence 
necessary to support that claim, the VCAA and VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO noted that it would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, including medical records, employment 
records, and records from other federal agencies, provided he 
identified the sources of that evidence.  The RO also noted 
that it remained the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA pertinent 
evidence.  

Moreover, in a rating decision dated in February 2002, a 
statement of the case issued in April 2002, supplemental 
statements of the case issued in October 2002 and June 2003, 
and letters dated in April 2005, the RO provided the veteran 
some of the same information furnished in the December 2001 
notice letter.  As well, the RO identified the evidence it 
had received in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO also 
explained the reasons for which it denied the veteran's claim 
to reopen, noted the evidence it had considered in doing so 
and the evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent to that claim, 
including those governing VA's duties to notify and assist.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim to reopen.  
38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, 
the RO secured and associated with the claims file the 
evidence the veteran identified as being pertinent to that 
claim, including VA and private treatment records.  The RO 
did not conduct medical inquiry in an effort to substantiate 
the claim.  However, in the absence of evidence sufficient to 
reopen a claim, VA is not obligated to obtain a medical 
opinion addressing the merits thereof. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

A.  Psychiatric Disorder other than PTSD

The Board previously denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression and paranoid schizophrenia, in January 
2001.  (The decision does not appear to contemplate the 
veteran's entitlement to service connection for PTSD.)  In 
deciding the claim, the Board considered: the veteran's 
service medical and personnel records, which the Board 
indicated were negative for any psychiatric finding and 
showed a heroin dependency; VA medical records dated after 
service, which the Board indicated showed treatment, 
including inpatient, for alcohol dependency, but did not 
include competent evidence linking a psychiatric disorder to 
service; and the veteran's written statements alleging a link 
between a mental disability and service.  The Board found 
this evidence cumulative and redundant.  It then concluded 
that the veteran had not submitted new and material evidence 
to reopen his claim.  The Board notified the veteran of the 
January 2001 decision and of his appellate rights with regard 
to the decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).  The veteran in this case did not file a motion for 
reconsideration of the Board's January 2001 decision, nor did 
he appeal the decision to the Court.  The Board's January 
2001 decision is thus final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as is the 
case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's January 2001 decision includes: 
service medical and personnel records; VA and private 
treatment records; treatment records from the Texas 
Department of Criminal Justice; and written statements of the 
veteran and his representative.  

With the exception of the written statements, which 
essentially restate assertions made prior to the Board's 
January 2001 decision, and the service medical and personnel 
records, which are duplicates of records previously 
associated with the claims file, the Board finds this 
evidence new.  Such evidence was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant.  The Board also finds this evidence not material.  
Such evidence does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.  

This evidence, specifically, the treatment records, show 
continued treatment for alcohol dependency.  These records 
also show treatment for variously diagnosed psychiatric 
disorders, but do not include a competent opinion linking any 
one such disorder to the veteran's period of active service.  
The absence of such an opinion formed the basis of the 
Board's previous denial of the veteran's claim.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  Rather, the claim must 
be denied.



B.  PTSD

The Board also previously denied the veteran's claim of 
entitlement to service connection for PTSD in March 1986.  In 
deciding the claim, the Board considered: the veteran's 
service medical and personnel records, VA medical records, 
and the veteran's written statements.  The Board based its 
denial on a finding that the veteran did not have PTSD.  

The Board notified the veteran of the March 1986 decision and 
of his appellate rights with regard to the decision.  The 
veteran did not, however, file a motion for reconsideration 
of the Board's March 1986 decision, nor did he appeal the 
decision to the Court.  The Board's March 1986 decision is 
thus final.  38 U.S.C. § 4005(b) (1982); 38 C.F.R. § 19.104 
(1985).

The evidence that has been associated with the claims file 
since the Board's March 1986 decision includes: service 
medical and personnel records; VA and private treatment 
records; treatment records from the Texas Department of 
Criminal Justice; and written statements of the veteran and 
his representative.  

With the exception of the written statements, which 
essentially restate assertions made prior to the Board's 
March 1986 decision, and the service medical and personnel 
records, which are duplicates of records previously 
associated with the claims file, the Board finds this 
evidence new.  Such evidence was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant.  The Board also finds this evidence material.  
Such evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.  

This evidence, specifically, the treatment records from the 
Texas Department of Criminal Justice, include a diagnosis of 
PTSD.  The absence of such a diagnosis formed the basis of 
the Board's previous denial of the veteran's claim of 
entitlement to service connection for PTSD.  

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for PTSD.  The Board may 
not, however, decide this claim on its merits, because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a psychiatric 
disorder, including depression and paranoid schizophrenia, is 
denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent only, granted.  


REMAND

The veteran claims, in part, entitlement to service 
connection for PTSD.  Additional action is necessary before 
the Board can decide this claim.  

As previously indicated, the VCAA and its implementing 
regulations are applicable to this appeal.  With regard to 
this particular claim, VA has not yet satisfied its duty to 
assist the veteran.  First, VA has not asked the veteran to 
identify in detail the 
in-service stressors from which his PTSD allegedly developed.  
Moreover, VA has not attempted to verify that any alleged 
stressor actually occurred.  Such action should be taken on 
remand.

In addition, according to a VA Form 8 (Certification of 
Appeal) dated in September 2005, the RO has certified for 
appeal one claim, decided herein.  However, a review of the 
claims file reflects that the veteran properly perfected an 
appeal with regard to another claim, entitlement to TDIU.  

The RO initially denied this claim in a rating decision dated 
in February 2002.  In a written statement received in March 
2002, the veteran expressed disagreement with the decision.  
The RO then issued a statement of the case in response in 
April 2002 and, thereafter, in April 2002, the veteran 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Subsequently, in supplemental statements of the case issued 
from October 2002 to June 2003, the RO did not include such 
claim as an issue on appeal.  However, in November 2005, the 
veteran submitted additional evidence in support thereof.  It 
thus appears that the veteran intends such claim to be part 
of this appeal.  Therefore, on remand, this evidence and all 
other pertinent evidence that has been submitted since the 
April 2003 issuance of the statement of the case must be 
considered in support of the veteran's claim for TDIU.  

1.  AMC should contact the veteran and 
ask him to  provide a detailed written 
statement regarding the stressors he 
allegedly experienced in service, which 
he believes caused his PTSD.  Such 
statement should include the dates and 
locations of the incidents, the unit to 
which the veteran and involved 
individuals were assigned at the time of 
the incidents, and a description of the 
circumstances of the incidents.  AMC 
should notify the veteran that any 
failure to cooperate in providing the 
requested statement might have an adverse 
effect on his claim.

2.  After the foregoing action is 
completed, AMC should pursue all 
reasonable avenues of development in an 
attempt to verify the veteran's alleged 
stressors, including by contacting all 
appropriate authorities and requesting 
those authorities to send to VA all 
documentation that might be pertinent, 
including unit histories, operation and 
situation reports, and daily journals.  

3.  If AMC receives information 
confirming the occurrence of an alleged 
in-service, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If AMC 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If AMC finds that at least one of the 
alleged stressors actually occurred, it 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
determining the etiology of the veteran's 
PTSD and any other psychiatric disorder 
shown to exist.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether it is at least as 
likely as not related to a verified 
in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and 
entitlement to TDIU based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


